Opinion issued August 30, 3018




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-18-00557-CR
                           ———————————
                     MIGUEL RODRIGUEZ, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 403rd District Court
                          Travis County, Texas
                   Trial Court Case No. D-1-DC-204082


                         MEMORANDUM OPINION

     Appellant, Miguel Rodriguez, has filed a notice of appeal of “the Final

Judgment and Sentence entered” on May 15, 2018.1


1
     Pursuant to its docket equalization authority, the Supreme Court of Texas,
     transferred the appeal to this Court from the Third Court of Appeals. See Misc.
       We dismiss the appeal for want of prosecution.

       The appellate record was due to be filed in this Court by July 16, 2018. See

TEX. R. APP. P. 4.1, 34.1, 35.2(a). On July 23, 2018, the trial court clerk notified the

Clerk of this Court that appellant had been notified of the cost for preparation of the

clerk’s record, “no payment or arrangements to make payment [had] been received,”

and the clerk’s record was past due “because the payment for the preparation of the

record [had] not been received.” See id. 35.3(a). Accordingly, the Clerk of this

Court notified appellant that the trial court clerk responsible for preparing the clerk’s

record had informed the Court that the clerk’s record had not been filed because he

had not paid, or made arrangements to pay, for the clerk’s record. We further

notified appellant that the appeal was subject to dismissal unless, by August 22,

2018, he provided proof that he had paid, or made arrangements to pay, for the

clerk’s record or was entitled to proceed without payment of costs in this Court. See

id. 20.2, 37.3(b). Appellant has not responded, and a clerk’s record has not been

filed in this appeal.




       Docket No. 18-9083 (Tex. June 1, 2018); see also TEX. GOV’T CODE ANN. § 73.001
       (Vernon 2013) (authorizing transfer of cases).
                                           2
      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 37.3(b), 43.2(f); Sutherland v. State, 132 S.W.3d 510, 512 (Tex. App.—Houston

[1st Dist.] 2004, no pet.). We dismiss all pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3